Filed 5/14/21 P. v. Owens CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                   B305369

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA477985)
           v.

 IJUMAA OWENS,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark S. Arnold, Judge. Affirmed.
      Nicholas Seymour, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Roberta L. Davis and William H
Shin, Deputy Attorneys General, for Plaintiff and Respondent.

                            _____________________________
                       INTRODUCTION

       A jury convicted Ijumaa Owens of robbing a store after he
went behind the counter, caused the store’s employee to fear for
her life, and took money from several cash registers. Owens
argues the trial court committed three instructional errors. We
conclude there is no error, no prejudice, and no reason to reverse.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.     Owens Robs a Store
      One Saturday morning, a little before noon, Owens walked
into the store of a prepaid wireless service provider and began, or
pretended, to look at phones. Owens was wearing a black “hoodie
sweater” or jacket with pockets in the front. Only one employee,
Georgina Hernandez, and one customer, Stephanie White, were
in the store. The store had four cash registers. Each register had
$150 in cash at the beginning of the day, although by the time
Owens entered the store, Hernandez had added cash to her
register from customers who had purchased phones earlier in the
morning. Each register had a key the employees left in the key
hole so they could turn the key and open the register.
      White had purchased a cell phone, and Hernandez was
helping her transfer her email and contact information from her
old phone to her new phone. Hernandez asked Owens if she
could help him. Owens, who is over six feet tall, walked up to the
counter and spoke to Hernandez, who is five feet three inches
tall. Owens had his hands in the front pockets of his jacket.
      Owens gave Hernandez a phone number and said he
wanted to pay a phone bill. Hernandez entered the number




                                 2
Owens gave her into her computer, but learned the number was
associated with another carrier. Owens gave Hernandez another
phone number, but it too was associated with another carrier.
Hernandez thought it was unusual Owens gave her two different
phone numbers; when customers pay a bill at the store, they
usually know their phone number.
      Owens pushed through the swinging, “saloon-style” doors
that led to an employee-only area behind the counter, keeping
one or both of his hands in his pockets. Hernandez was scared
that, because Owens had his hands in his jacket pockets, he had
“a weapon or something on him.” Hernandez testified at trial
that she believed Owens had a weapon based on how he was
holding his hands in his pocket, which made her fear for her life,
but also (on cross-examination) that Owens did not point his
pocket at her as if he was pointing a weapon. White, the
customer, testified that Owens had his hands in his pockets and
that, while she was speaking with her son on her old cell phone,
she said to him, “He has his hands in his pocket.”
      Owens told Hernandez to give him the money. Hernandez
was scared Owens would hurt or kill her. Hernandez backed
away from Owens, threw her hands up in the air, palms facing
forward, and said, “Take whatever you want.” She felt she had
no choice but to give Owens the money, and she told Owens to
take everything but not to hurt her. White, who was still on the
phone with her son, said “He’s robbing the store.” White ran out,
leaving Hernandez alone with Owens.
      Owens turned the key in Hernandez’s register, opened the
register, and took all the cash. Owens began to leave, but
returned to take the cash from two of the remaining three
registers. Owens walked past Hernandez and said, “You are




                                3
good,” which Hernandez understood to mean he was not going to
hurt her.
      As soon as Owens left the store, Hernandez locked the front
door, pushed the alarm, and called the police.1 When the police
arrived, Hernandez unlocked the front door and explained what
had occurred.
      A police detective interviewed Hernandez the following
Monday. Hernandez, who was still upset, told the detective that
Owens had said, “Give me the money.” Hernandez also said that
Owens had “placed his hands in his jacket pocket and simulated
a handgun” and that he “pointed something . . . in his jacket
pocket toward her that she believed to be a handgun.”2 The
detective also picked up a surveillance video at the store.

      B.     Owens Is Followed and Caught
      Meanwhile, after White ran out of the store, she called the
911 emergency operator as she was running back to her car. She
got into her car, locked the doors, and soon saw Owens walk
calmly past her. White drove her car and followed Owens for 10


1      The prosecutor played for the jury the recording of
Hernandez’s call to the 911 emergency operator, where she told
the operator Owens said “Give me the money,” and the video of
the incident taken by the store’s surveillance camera. Hernandez
testified at trial that watching the video made her want to cry.
White testified that watching the video gave her “chills.”

2     The detective clarified that, when he interviewed
Hernandez, he simulated holding his index fingers and thumb in
a gun-like position and that Hernandez agreed Owens had made
that gesture.




                                4
to 15 minutes, as she continued to speak with the 911 operator.
White said Owens appeared “very calm,” was walking as though
he was taking a stroll, and showed no concern he would be
caught.
       Eventually several police cars arrived with their lights and
sirens off. White identified Owens, who by that time was
counting money, by pointing to him through her car window. The
officers told Owens to stop. When Owens saw the police officers,
he looked directly at White and ran. The officers pursued him,
some on foot and some in a patrol car. White parked her car in
the middle of the street, got out, and joined the pursuit. The
officers quickly captured and handcuffed Owens, and White “got
down in his face and told him, ‘Don’t you ever rob no place again
that I’m in.’”3 One of the officers searched Owens and recovered
$706 in currency and coins (some in a coin wrapper) from his
pockets, but no weapons. Hernandez identified Owens in a field
show-up.

      C.    Owens Gives His Version
      Owens testified that, 10 or 20 minutes before he went to
the wireless service provider store, he had smoked phencyclidine
(PCP), which he described as a “tranquilizer . . . for
bodybuilders,” and that he was feeling the effects of the drug
when he entered the store. Owens stated that he had come from
a nearby memorial service for his friend, Nipsey Hussle. He said
that he had argued with his girlfriend and that he went to the
store with $55 in his hand, not to rob the store, but to pay his

3     White subsequently requested, and the wireless service
provider agreed to give her, the new phone she was purchasing
when the robbery occurred without charge.




                                 5
girlfriend’s phone bill. He said that, when he walked into the
store, his hands were “seeable” and not in his pockets. He said
that Hernandez asked if he needed any assistance and that he
stated he was there to pay a bill. Owens testified that he gave
Hernandez his girlfriend’s phone number twice and that he
looked at the “call log” on his phone to confirm the number, but
that Hernandez said “the number didn’t comply with her
computer.” Owens said that the women in the store smirked and
laughed at him and that he became frustrated because he knew
the phone number was correct.
       Owens testified he walked through the “slinging, Western-
style doors” and behind the counter. He said that he was “still
high” when he walked through the doors and that, although he
did not know what was going through his mind, he went behind
the counter to see if Hernandez was typing the correct phone
number into the computer. Owens said that he had been
listening to music on a speaker around his neck and was in his
“own little zone,” but that he could not understand why he was
having a problem paying the phone bill. He denied saying “Give
me the money” or pointing from his pockets at Hernandez.
According to Owens, Hernandez said, “Get what you want” and
“Take the money and leave.” Owens testified that he took the
money from the cash register because Hernandez “suggested it”
and offered the money. Owens said that he was not going to take
any money from the cash register, but that Hernandez “kept
offering the money out of the cash register,” which Owens
admitted was “strange.”
       Owens had no explanation for why he started to leave after
taking cash from one register but returned through the swinging
doors to take cash from the other registers. Watching the




                                6
surveillance video, Owens said he must have been “out of it”
because he was moving “like a slur, slurring” and without
“straight posture.” He said the video showed him walking as
though he was “floating or something,” which he considered an
effect of PCP. Owens said he was not trying to threaten
Hernandez or place her in fear when he took the money. Owens
admitted that he stole money from the store, but stated that it
was because he was under the influence of PCP.
       Owens stated that when he walked out of the store he felt
like he was “going to pass out.” He explained the effects of PCP:
“It’s kind of like someone put you in a headlock and didn’t let you
go. The pressure, you just keep moving or you’ll black out.”
Owens said that, when the police arrived, he ran because he saw
“someone with a gun or something.”

       D.    Owens’s PCP Use Is the Subject of Rebuttal Testimony
       After Owens testified, the prosecutor asked permission to
present testimony on rebuttal that Owens was not under the
influence of PCP, either by the officers who arrested Owens
(based on their background, training, and experience) or by a
drug recognition expert. In particular, the prosecutor wanted to
present evidence “that someone who is under the influence of
PCP does not black out.” The court denied the request in part,
ruling that the prosecutor could call the officers to say Owens did
not “exhibit any symptomology” of PCP, but that she could not
call a drug recognition expert because “no witness can say that
another witness is lying.” The court stated there was no reason
for the prosecutor “to put on a drug recognition expert” because
“the jury is going to be told that . . . voluntary intoxication will
not be a defense in this case.”




                                 7
       The next morning the prosecutor recalled one of the officers
who arrested Owens, who testified about his training and
experience as a certified drug recognition expert. The officer
testified he observed no signs or symptoms that would indicate
Owens was under the influence of PCP. He stated Owens walked
with a normal stride, spoke coherently and without slurring, had
no chemical odor, and did not have a blank stare. The officer
opined Owens was not under the influence of PCP. He also said
that, based on his interviews of people who have used PCP,
“they’re fully aware of what’s going on around them, they just
don’t have any control physically,” and that “there’s no blackouts
and come back into consciousness or anything like that.”

       E.    Owens Is Convicted and Sentenced
       The jury found Owens guilty of second degree robbery (Pen.
Code, § 211),4 and Owens admitted he had two prior convictions
for felonies that were serious or violent felonies within the
meaning of the three strikes law (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and serious felonies within the meaning of section
667, subdivision (a)(1). The trial court dismissed one of the prior
serious or violent felony convictions for purposes of the three
strikes law. The court sentenced Owens to a prison term of 16
years, consisting of the middle term of three years, doubled under
the three strikes law, plus 10 years for the two prior serious
felony convictions under section 667, subdivision (a)(1). Owens
appealed.




4     Statutory references are to the Penal Code.




                                 8
                          DISCUSSION

      A.    The Trial Court Did Not Err in Refusing To Instruct
            on Voluntary Intoxication

             1.    Relevant Proceedings
       Counsel for Owens requested an instruction on voluntary
intoxication. The court considered counsel’s request in chambers,
but subsequently summarized their discussion on the record.
Counsel for Owens argued that robbery was a specific intent
crime, that voluntary intoxication was relevant to the issue of
Owens’s intent to steal, and that Owens’s testimony he was
under the influence of PCP supported giving the instruction.
       The trial court denied the request, finding that any
evidence of Owens’s voluntary intoxication was “negligible.” The
court stated: “[Owens] testified that he has a specific recollection
of coming from the mourning of Nipsey Hussle. He recalls that
he was wearing a Bluetooth speaker and how he was wearing it
on a sling. He remembers walking into the store and looking at
his cell phone as he walked in. He remembers that he was there
to pay his cell phone bill. He remembers the specific amount of
money that he had. He recalls giving the two numbers to the
victim. He also recalls wanting to look at the computer to make
sure that she was typing in the right number. He recalls what
the victim said to him. He recalls the victim laughing. He recalls
walking behind the counter. He recalls the victim saying to him,
‘take the money and leave.’”
       The court further stated: “After that, it’s a complete blank.
He doesn’t recall taking the money. He is not aware of the police.
He exits the store and is sweating and walking. He doesn’t recall




                                 9
where he went. He doesn’t recall running. It’s just not credible
and not believable that, . . . if he was under the influence, [it]
affected his specific intent to steal at the time that he committed
the crime. Giving the defendant—putting him in the best
possible light, if he had been smoking PCP, then it didn’t hit him
until after he walked out of the store. It certainly didn’t affect
him while he was in the store; because if it did, he wouldn’t have
the remarkable memory of the details of what occurred prior to
walking into that store and what occurred in the store up until
that time that he walks behind the counter.”

            2.     Substantial Evidence Did Not Support Giving
                   an Instruction on Voluntary Intoxication
      Owens argues his “testimony provided substantial evidence
that he was intoxicated and that the intoxication affected him
and his formation of specific intent.” Citing one of the trial
court’s statements, Owens asserts that the trial court’s “denial of
the instruction was on the basis that the evidence was not
credible, not that it was insubstantial.”
      A defendant is entitled to a voluntary intoxication
instruction “‘only when there is substantial evidence of the
defendant’s voluntary intoxication and the intoxication affected
the defendant’s “actual formation of specific intent.”’” (People v.
Verdugo (2010) 50 Cal.4th 263, 295; see People v. Myles (2012)
53 Cal.4th 1181, 1217; People v. Olivas (2016) 248 Cal.App.4th
758, 770-771.) “[A]n intoxication instruction is not required when
the evidence shows that a defendant ingested drugs or was
drinking, unless the evidence also shows he became intoxicated
to the point he failed to form the requisite intent or attain the
requisite mental state.” (People v. Ivans (1992) 2 Cal.App.4th




                                10
1654, 1661; see People v. Miller (1962) 57 Cal.2d 821, 830-831
[“The mere fact that a defendant may have been drinking prior to
the commission of a crime does not establish intoxication or
require the giving of a requested instruction thereon.”].)
Substantial evidence in this context means evidence from which
reasonable jurors could have concluded there was sufficient
intoxication to negate the requisite criminal intent. (People v.
Carr (1972) 8 Cal.3d 287, 294; see People v. Marshall (1996)
13 Cal.4th 799, 848 [“what is required is evidence from which a
reasonable jury could conclude defendant’s mental capacity was
so reduced or impaired as to negate the required criminal
intent”].)
      The trial court did not err in ruling the evidence in support
of Owens’s voluntary intoxication theory was insubstantial or, in
the court’s words, “negligible.” There was substantial evidence
that Owens ingested PCP (Owens’s testimony). But there was no
substantial evidence Owens’s use of PCP affected him to the
extent he could not form the intent to steal. Owens walked into
the store, approached the counter, had a conversation with
Hernandez, gave her two invalid phone numbers, looked at (or
pretended to look at) his cell phone to confirm he gave Hernandez
the right numbers, pushed through the counter doors, entered an
area customers were not allowed, (accepted an invitation from
Hernandez to take or) took money from a cash register, started to
leave the store, returned to take money from two more cash
registers, communicated to Hernandez that he was not going to
hurt her, walked out of the store, counted his loot as he walked
down the street, and fled from law enforcement. There was no
evidence his PCP consumption had any effect on his ability to do
any of these things or to form an intent to permanently deprive




                                11
Hernandez of the money he took. (See People v. Caldwell (1984)
36 Cal.3d 210, 225 [a “defendant’s actions may refute evidence” of
voluntary intoxication]; People v. Spencer (1963) 60 Cal.2d 64,
88-89 [“‘Actions of a defendant may completely refute his
testimony as to his inability to form an intent to do the thing
which he did.’”]; People v. Olivas, supra, 248 Cal.App.4th at
p. 772 [even if there was “substantial evidence that defendant
was voluntarily intoxicated,” he “offered no evidence at trial to
demonstrate how that intoxication might have resulted in his
inability to formulate the specific intent necessary to” commit the
crime].)
       Owens did mention that PCP “sometimes . . . makes you
hallucinate,” but he did not say he was hallucinating when he
was taking the money from the cash registers. (See People v.
Williams (1997) 16 Cal.4th 635, 677-678 [even if the “scant
evidence of defendant’s voluntary intoxication,” that the
“defendant was ‘probably spaced out’ on the morning of the
killings” and that “he was ‘doped up’ and ‘smokin’ pretty tough
then,’” qualified as substantial evidence, it did not require
instruction on voluntary intoxication where “there was no
evidence at all that voluntary intoxication had any effect on
defendant’s ability to formulate intent”]; People v. Marshall,
supra, 13 Cal.4th at p. 848 [“Although the offenses were
committed after defendant had gone virtually without sleep for
approximately 24 hours, and after he had drunk an unspecified
number of alcoholic drinks over a period of some hours, evidence
of the effect of defendant’s alcohol consumption on his state of
mind is lacking.”]; People v. Caldwell, supra, 36 Cal.3d at p. 225
[testimony that the defendant appeared “lethargic and . . .
drifting off to sleep, leading [the sheriff’s sergeant] to suspect him




                                 12
of being under the influence of a drug, perhaps PCP,” was
insufficient to justify an instruction on voluntary intoxication
where the defendant “behaved in a calm, deliberate manner
during the robbery” and “appeared rational” in responding to law
enforcement].) Indeed, Owens remembered almost all of his
actions in detail, including taking the money from the cash
register; he just did not recall why he did it (other than
Hernandez said he could). (See People v. Ivans, supra,
2 Cal.App.4th at p. 1662 [substantial evidence did not support an
instruction on voluntary intoxication where, even though the
defendant testified “he had been high on speed for a month and
had been awake for three or four days,” the defendant “gave
detailed testimony about the events” on the morning of the
crime].) A defendant’s failure to remember every detail of a
crime is not substantial evidence the defendant was unable to
form the specific intent to commit the crime.
       To be sure, as Owens correctly points out, the trial court
stated that the evidence Owens’s voluntary intoxication affected
his specific intent to steal was not credible or believable. That
was probably not the best choice of words. (See People v. Mitchell
(2019) 7 Cal.5th 561, 583 [“‘In determining whether the evidence
is sufficient to warrant a jury instruction, the trial court does not
determine the credibility of the defense evidence, but only
whether “there was evidence which, if believed by the jury, was
sufficient to raise a reasonable doubt.”’”]; People v. Young (2005)
34 Cal.4th 1149, 1200 [“The trial court’s determination of
whether an instruction should be given must be made without
reference to the credibility of the evidence.”].) In context,
however, the court’s statements reflect a ruling there was no
substantial (i.e., there was “negligible”) evidence that whatever




                                 13
PCP Owens may have ingested affected his ability to form the
specific intent to steal cash from the three registers. (See People
v. Wilson (2005) 36 Cal.4th 309, 331 [“‘Substantial evidence is
“evidence sufficient ‘to deserve consideration by the jury,’ not
‘whenever any evidence is presented, no matter how weak.’”’”];
see also People v. Powell (2018) 6 Cal.5th 136, 164.)
       Owens argues “the prosecutor’s request to and subsequent
admission of evidence countering [Owens’s] testimony regarding
intoxication serves as an admission that substantial evidence was
submitted.” It does not. The trial court allowed the prosecutor
on rebuttal to introduce evidence on the issue of whether Owens
exhibited any symptoms of being under the influence of PCP “to
impeach” Owens’s testimony he had taken PCP. The officer who
testified on rebuttal may have gone beyond the trial court’s
ruling, but counsel for Owens did not object to most of the
officer’s testimony, and on appeal Owens does not challenge its
admission. And there was no testimony on rebuttal about
whether whatever amount of PCP Owens smoked affected his
ability to form the specific intent to steal.

      B.    The Trial Court Did Not Err in Instructing on
            Robbery

            1.    Relevant Proceedings
      The trial court instructed the jury on robbery with
CALCRIM No. 1600. In particular, the court stated: “In order to
prove that the defendant is guilty of [robbery], the People must
prove that: 1. The defendant took property that was not his own;
2. The property was in the possession of another person; 3. The
property was taken from the other person or his or her immediate




                                14
presence; 4. The property was taken against that person’s will;
5. The defendant used force or fear to take the property or to
prevent the person from resisting; 6. When the defendant used
force or fear, he intended to deprive the owner of the property
permanently.” The court also instructed the jury that “fear, as
used here, means fear of injury to the person . . . himself or
herself” and that “a store employee who is on duty has possession
of the store owner’s property.”
       Citing People v. Morehead (2011) 191 Cal.App.4th 765
(Morehead), trial counsel for Owens requested a pinpoint
instruction stating that “the genesis of fear must be the
defendant’s actions, and not something created by the victim.”
The court stated that it was “a fair request” and that it was “a
proper pinpoint instruction to give to the jury.”
       Because the court and counsel had several conferences in
chambers that were not transcribed by a court reporter, it is not
entirely clear what happened next. The record suggests that the
prosecutor prepared a special instruction based on Morehead and
that the court added language counsel for Owens had requested,
which was that “it must be established that there’s conduct,
words, or circumstances reasonably calculated by the defendant
to produce fear.”
       The court ultimately gave the following six-sentence
instruction on fear: “[1] The element of fear for the purpose of
robbery is satisfied when there is sufficient fear to cause the
victim to comply with the unlawful demand for his or her
property. [2] All that is necessary is [that] the record show
conduct, words, or circumstances reasonably calculated by the
defendant to produce fear. [3] It is not necessary that there be
direct proof of fear; fear may be inferred from the circumstances




                               15
in which the property is taken. [4] The requisite fear need not be
the result of an express threat or use of a weapon. [5] Resistance
by the victim is not a required element of robbery.
[6] Intimidation of the victim equates to fear.”5 (Italics added.)
As Owens concedes, it is not clear whether his trial counsel
objected to this instruction.




5       The language in the instruction was from the court’s
opinion in Morehead, supra, 191 Cal.App.4th 765. There the
court stated: “‘[1] The element of fear for purposes of robbery is
satisfied when there is sufficient fear to cause the victim to
comply with the unlawful demand for his property.’ [Citations.]
[3] It is not necessary that there be direct proof of fear; fear may
be inferred from the circumstances in which the property is
taken. [¶] If there is evidence from which fear may be inferred,
the victim need not explicitly testify that he or she was afraid.
[Citations.] Moreover, the jury may infer fear ‘“from the
circumstances despite even superficially contrary testimony of
the victim.”’ [¶] [4] The requisite fear need not be the result of
an express threat or the use of a weapon. [Citations.]
[5] Resistance by the victim is not a required element of robbery
[citation], and the victim’s fear need not be extreme to constitute
robbery [citation]. [2] All that is necessary is that the record
show ‘“‘conduct, words, or circumstances reasonably calculated to
produce fear . . . .’”’ [¶] [6] Intimidation of the victim equates
with fear. [Citation.] An unlawful demand can convey an
implied threat of harm for failure to comply, thus supporting an
inference of the requisite fear.” (Id. at p. 775.) The language
requested by counsel for Owens, and added by the court, was the
italicized phrase “by the defendant” after “reasonably calculated
to produce fear.”




                                 16
            2.       The Special Instruction on Fear Was
                     Not Erroneous
       Owens argues that the special instruction on fear “had the
effect of lightening the prosecution’s burden of proving every
element beyond a reasonable doubt . . . .” Owens contends the
instruction did so by “failing to acknowledge that [the defendant]
must cause the fear, and that he must do so at the time he has
the specific intent for robbery,” and instead directing “the jury to
consider whether Ms. Hernandez was in fear, an undisputed fact,
or was intimidated, without finding all the required elements of
robbery.”
       Owens challenges three parts of the special instruction.
First, he argues that the first sentence of the instruction, which
stated that the element of fear for robbery “is satisfied when
there is sufficient fear to cause the victim to comply” with the
demand, erroneously allowed “the jury to find that Ms.
Hernandez’s fear alone satisfies several elements of robbery,
without considering [Owens’s] conduct.” Owens’s argument,
however, is based on an unreasonable reading of the instruction.
       “‘“It is fundamental that jurors are presumed to be
intelligent and capable of understanding and applying the court’s
instructions.” [Citation.]’ [Citation.] ‘“‘A defendant challenging
an instruction as being subject to erroneous interpretation by the
jury must demonstrate a reasonable likelihood that the jury
understood the instruction in the way asserted by the defendant.
[Citations.]’ [Citation.] ‘“[T]he correctness of jury instructions is
to be determined from the entire charge of the court, not from a
consideration of parts of an instruction or from a particular
instruction.”’”’” (People v. Covarrubias (2016) 1 Cal.5th 838, 905.)




                                 17
         Here, the special instruction on fear followed the court’s
general instruction on robbery, CALCRIM No. 1600, which
instructed the jury, among other things, that the People had to
prove that “the defendant used force or fear to take the property”
and that, when “the defendant used force or fear, he intended to
deprive the owner of the property permanently.” The first
sentence of the special instruction gave the jury additional
guidance on the meaning of the term “fear” for purposes of
robbery. It is not reasonably likely the jurors understood it to
mean they could find the prosecutor met her burden of proof on
the element of fear by finding Hernandez was in fear, but not
because of anything Owens did. Indeed, as stated the court
instructed the jury with the optional sentence of CALCRIM
No. 1600 that provides, “Fear, as used here, means fear of injury
. . . to the person himself or herself,” and Owens does not argue
this instruction allowed the jury to find the element of fear
without considering Owens’s conduct. It is not reasonably likely
the jury understood either instruction in this way.6
         Second, Owens argues the third and fourth sentences of the
instruction, which stated that fear may be inferred from the
circumstances and that fear need not be caused by an express
threat or weapon use, erroneously asked “the jury to find fear
without finding [Owens] performed an act to cause it” and
omitted “the finding of [Owens’s] intent when he acted.” This
argument has the same defect: It is not reasonably likely the
jurors understood they could find the element of fear based on the
circumstances, but without considering Owens’s role in creating

6     Owens also argues this part of the special instruction
“presupposes an ‘unlawful demand,’” but he does not explain, or
even argue, why this is so.




                                18
those circumstances, with or without a threat or a weapon.
These instructions provided further guidance on the meaning of
the term “fear” for purposes of robbery, and the court’s
instruction based on CALCRIM No. 1600 told the jurors that the
People had to prove “the defendant” used fear to take the
property and prove that, when “the defendant” did so, he
intended to take the property permanently.
       Third, Owens argues the sixth sentence, which equated
intimidation with fear, lowered “the evidentiary burden to prove
the crime by equating intimidation to fear.” The instruction was
not erroneous. In the context of robbery, intimidation and fear
are synonymous. (People v. Bordelon (2008) 162 Cal.App.4th
1311, 1319; see In re Jeremiah S. (2019) 41 Cal.App.5th 299, 308
[“robbery can be accomplished by fear alone [citation], which can
consist of mere intimidation without the use of threats, so long as
it facilitates the taking of the property”]; People v. Mullins (2018)
19 Cal.App.5th 594, 604-605 [“intimidation . . . is conduct
reasonably calculated to produce fear”].) If the prosecution
proves the defendant intimidated the victim, the prosecution has
proven the defendant used fear.
       The instructional problem arises, not where (as here) the
court instructs the jury that fear and intimidation are the same,
but where, as occurred in People v. Davison (1995) 32 Cal.App.4th
206 (on which Owens principally relies), the court instructs the
jury that the terms are different. In Davison the trial court
instructed the jury “that robbery is a taking ‘accomplished by
means of force or fear.’” (Id. at p. 211.) But the court also
instructed the jury pursuant to former CALJIC No. 9.40 that one
of the elements of robbery was “a taking ‘accomplished either by
force, violence, fear or intimidation’” and that, “‘[w]here




                                 19
intimidation is relied upon, it must be established by proof of
conduct, words or circumstances reasonably calculated to produce
fear.’” (Davison, at p. 213.) The court in Davison held that these
instructions were erroneous because they “created ambiguity as
to whether ‘fear’ and ‘intimidation’ are different concepts for
purposes of robbery and whether the jury had to find that [the
victim] was, in fact, afraid in order to reach a guilty verdict.”
(Ibid.) The court traced the problem to the then-current version
of CALJIC No. 9.40, which (unlike the prior version of that
pattern instruction)7 defined “the element simply as a taking
‘accomplished either by force, violence, fear or intimidation,’”
thus arguably conveying “the idea that each of these terms
represents a different concept, and that conviction is proper if the
jury finds any one of the four.” (Davison, at p. 214.) Here, the
trial court gave the correct instruction: fear and intimidation are
the same concept. (See ibid. [“If the instruction made clear that
‘fear’ and ‘intimidation’ were synonymous, further definition of
the latter term would be unnecessary.”].)
       Owens also argues that the “use of appellate opinions,” like
the one his trial counsel cited to the court (Morehead, supra,
191 Cal.App.4th 765), for “pinpoint instruction was error.”
Owens cites People v. Colantuono (1994) 7 Cal.4th 206, where the
Supreme court recognized “the danger of assuming that a correct
statement of substantive law” in an appellate opinion “will

7        The prior version of CALJIC No. 9.10 (4th ed. 1979)
“defined this element of the crime as a taking ‘accomplished
either by force or violence or by fear or intimidation or by both
. . . .’” (People v. Davison, supra, 32 Cal.App.4th at p. 214, italics
in original.)*
      *      The italics are in the original of the Davison opinion, not
      the original text of the pattern jury instruction.




                                   20
provide a sound basis for charging the jury.” (Id. at p. 221,
fn. 13.) The Supreme Court stated: “The discussion in an
appellate decision is directed to the issue presented. The
reviewing court generally does not contemplate a subsequent
transmutation of its words into jury instructions and hence does
not choose them with that end in mind. We therefore strongly
caution that when evaluating special instructions, trial courts
carefully consider whether such derivative application is
consistent with their original usage.” (Ibid.)
       The record does not reflect how much caution the trial
court took in formulating the special instruction based on
Morehead; most of the discussion of jury instructions was in
chambers and not transcribed. But the trial court was cautious
enough. The language from the court’s opinion in Morehead the
trial court used stated the law on robbery accurately. The only
language the trial court added, “by the defendant,” was proposed
by Owens. The instruction did not include any out-of-context
language from the Morehead opinion that may have misled or
confused the jury.

      C.    The Trial Court Did Not Err in Instructing on the
            Lesser Included Offense of Theft

             1.    Relevant Proceedings
      The trial court instructed the jury with CALCRIM No. 251
regarding specific intent. Although the court had not yet defined
the crime of robbery, the court instructed the jurors: “The
specific intent required for the crime of robbery is to deprive the
owner of the property permanently or to remove the property
from the owner’s possession for so extended a period that the




                                21
owner would be deprived of a major portion of the value or
enjoyment of the property.” The court then stated that “the
specific intent required for petty theft—” but stopped in mid-
sentence, apparently realizing the court had not mentioned petty
theft or described the concept of a lesser included offense. The
court continued with this statement, which was not part of the
pattern instruction: “And I’ll tell you more about this. Petty
theft is a lesser but included offense of robbery, so you’re going to
have the opportunity to decide whether the defendant is guilty or
not of robbery. If you decide that he is not guilty of robbery, you
can then consider whether he is guilty or not guilty of petty theft.
Petty theft is a lesser crime.” The court then described the
specific intent required for petty theft (which was identical to the
specific intent required for robbery).
       The trial court subsequently instructed the jury with
CALCRIM No. 3517 regarding how to deliberate and complete
the verdict forms. The court instructed the jurors: “If all of you
find that the defendant is not guilty of the greater charged crime
of robbery, you may find him guilty of a lesser crime, petty theft,
if you are convinced beyond a reasonable doubt that the
defendant is guilty of that lesser crime, petty theft. A defendant
may not be convicted of both robbery and petty theft. . . . It is up
to you to decide the order in which . . . you consider each crime
and the relevant evidence, but I can accept a verdict of guilty of a
lesser crime, petty theft, only if you have found the defendant not
guilty of the corresponding greater crime, robbery.” The court
also instructed the jury to follow the directions on the verdict
forms and how to complete the forms.




                                 22
            2.     The Trial Court Did Not Err in Instructing
                   the Jurors When They Could Consider the
                   Lesser Included Offense of Theft
       Citing People v. Kurtzman (1988) 46 Cal.3d 322
(Kurtzman), Owens argues that the trial court’s intra-CALCRIM
No. 251 statement, that if the jurors decided Owens was not
guilty of robbery then they could consider whether he was guilty
of theft, was a directive to the jurors that, contrary to CALCRIM
No. 3517, they could not consider or discuss theft “without first
acquitting” him of robbery. Again, considering the court’s
instructions in their entirety, there is no reasonable likelihood
the jury understood the instructions in this way. (See People v.
Covarrubias, supra, 1 Cal.5th at p. 905.)
       Contrary to Owens’s contention, the trial court’s statement
did not preclude the jurors from considering or discussing the
lesser included offense of theft until after they had reached a
verdict on robbery. While the trial court did use the words “you
can then consider” after the words “if you decide he is not guilty
of robbery,” the court did not tell the jurors they could not
consider or discuss whether Owens was guilty of theft unless and
until they reached a verdict on robbery. And the court made
clear it was up to the jurors to decide the order in which they
considered the crimes. The court’s statement here stands in
stark contrast to the statement by the trial court in Kurtzman
that the jury had to “‘unanimously agree on the second degree
murder offense before considering voluntary manslaughter.’”
(Kurtzman, supra, 46 Cal.3d at p. 328; cf. People v. Olivas, supra,
248 Cal.App.4th at p. 774 [trial court’s instruction that the jury
could not consider an “alternative charge” if they were
deadlocked on a “more severe aggravated” charged count “had the




                                23
same effect on the jury as the [instruction] the Kurtzman court
found had violated California’s acquittal-first rule”];8 People v.
Perez (1989) 212 Cal.App.3d 395, 399 [trial court’s statement to
the jurors, “‘you must resolve count I, the second degree charge,
before you can consider the other charges,’” violated Kurtzman];
People v. Hishmeh (2020) 52 Cal.App.5th 46, 48 [trial court
violated Kurtzman by twice instructing “the jury that unless it
found the defendant not guilty of the charged crimes, it could not
consider the lesser included offenses”].)
       Moreover, any error in the court’s instruction was harmless
under the standard in People v. Watson (1956) 46 Cal.2d 818.
(See Kurtzman, supra, 46 Cal.3d at p. 335 [applying the harmless
error standard of whether it was “reasonably probable that a
different result would have occurred had the contested
instructions not been given”]; People v. Olivas, supra,
248 Cal.App.4th at p. 775 [applying “the Watson standard of
prejudice” to Kurtzman error]; see also People v. Berryman (1993)
6 Cal.4th 1048, 1077, fn. 7 [Kurtzman error “appears to implicate
California law only”], disapproved on another ground in People v.
Hill (1998) 17 Cal.4th 800, 823, fn. 1.) As the Supreme Court has
recognized, there is an “inherent difficulty” (People v. Fields
(1996) 13 Cal.4th 289, 309, fn. 7) in demonstrating prejudice from
Kurtzman error: Because “[i]n the abstract” an erroneous
instruction that a jury must acquit on the greater offense before
considering the lesser offense “appears capable of either helping
or harming either the People or the defendant,” in any given case,
“it will likely be a matter of pure conjecture whether the
instruction had any effect, whom it affected, and what the effect
was.” (Berryman, at p. 1077, fn. 7.)

8     There is no indication here the jury was deadlocked.




                               24
       In addition, the trial court’s brief, off-script introduction to
petty theft and the concept of a lesser offense, which included the
reference to considering whether Owens was guilty of theft if the
jury decided he was not guilty of robbery, was not included in the
set of written instructions the court gave to the jury. (See People
v. Frederickson (2020) 8 Cal.5th 963, 1026 [“‘[t]o the extent a
discrepancy exists between the written and oral versions of jury
instructions, the written instructions provided to the jury will
control’”]; People v. Mills (2010) 48 Cal.4th 158, 201 [“[b]ecause
the jury was given the correctly worded instructions in written
form and instructed with CALJIC No. 17.45 that ‘[y]ou are to be
governed only by the instruction in its final wording,’ and
because on appeal we give precedence to the written instructions,
we find no reversible error” (fn. omitted)].) Although the trial
court did not instruct the jurors that the written instructions took
priority over the oral instructions, the trial court instructed the
jurors that it would provide a copy of the instructions for use in
the jury room, and there is no dispute the court did so.
       Finally, it is not reasonably probable that, had the court
not used the words “if you decide he is not guilty of robbery”
before the word “consider,” the result of the trial would have been
any different. Unlike many of the cases involving Kurtzman
error, here the jurors did not ask any questions during
deliberations or give any indication they were having trouble
reaching a verdict, nor is there any suggestion the jurors in fact
refused to discuss or consider theft until they had reached a
verdict on robbery. (See, e.g., Kurtzman, supra, 46 Cal.3d at
p. 328; People v. Hishmeh, supra, 52 Cal.App.5th at p. 51; People
v. Olivas, supra, 248 Cal.App.4th at p. 772; People v. Perez, supra,
212 Cal.App.3d at p. 399.) And, compared to the court’s isolated




                                  25
and essentially parenthetical reference to “if you decide,” the
evidence that Owens used fear to steal money from the store’s
cash registers was strong. Owens did not happen to pick up some
cash from an open cash register drawer as he walked by; he went
behind the counter in a threatening manner, causing Hernandez
to raise her hands in surrender, and robbed three cash registers
before finally telling Hernandez he was not going to hurt her.9

                         DISPOSITION

      The judgment is affirmed.



                   SEGAL, Acting P. J.



      We concur:



                   FEUER, J.          McCORMICK, J.*



9     Owens also argues the cumulative prejudice of the trial
court’s errors requires reversal. But because there was no error,
there was no cumulative error. (See People v. Cordova (2015)
62 Cal.4th 104, 150 [cumulative effect of asserted errors was not
prejudicial where “there was no error to accumulate”]; People v.
Avila (2014) 59 Cal.4th 496, 520 [same].)

*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                26